Exhibit 10.2
 
GLOBALSCAPE, INC.
 
RESTRICTED STOCK AWARD AGREEMENT
 
This Restricted Stock Award Agreement (the “Agreement”), made as of the [___]th
day of May, 2015 (the “Grant Date”) by and between GlobalSCAPE, Inc., a Delaware
corporation (the “Company”), and [____] (the “Participant”), evidences the grant
by the Company of an Award of Restricted Stock (the “Award”) to the Participant
on such date and the Participant’s acceptance of the Award in accordance with
the provisions of the GlobalSCAPE, Inc. 2015 Non-Employee Directors Long-Term
Equity Incentive Plan, as amended or restated from time to time (the
“Plan”).  The Company and the Participant hereby agree as follows:
 
1.           Basis for Award.  This Award is made under the Plan pursuant to
Section 11 thereof.
 
2.           Stock Awarded.
 
(a)           The Company hereby awards to the Participant, in the aggregate,
twenty thousand (20,000) Shares (“Restricted Stock”), which shall be subject to
the restrictions and conditions set forth in the Plan and in this Agreement.
 
(b)           Each certificate issued in respect of the Restricted Stock shall
be registered in the Participant’s name:
 
“THE TRANSFERABILITY OF THIS CERTIFICATE AND THE COMMON STOCK REPRESENTED HEREBY
ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) CONTAINED IN THE
GLOBALSCAPE, INC. 2015 NON-EMPLOYEE DIRECTORS LONG-TERM EQUITY INCENTIVE PLAN
AND THE RESTRICTED STOCK AWARD AGREEMENT ENTERED INTO BETWEEN THE REGISTERED
OWNER AND GLOBALSCAPE, INC. IN RESPECT OF SUCH STOCK.”
 
(c)           No shares of Restricted Stock shall be transferred on the books of
the Company nor shall any attempted sale, transfer, assignment, pledge or other
disposition of any shares of Restricted Stock be effective unless and until the
terms and provisions of this Agreement are first complied with.  Any attempted
sale, transfer, assignment, pledge or other disposition of any shares of
Restricted Stock that does not comply with the provisions of this Agreement
shall be invalid and of no effect.
 
(d)           Except as provided in the Plan or this Agreement, the restrictions
on the Restricted Stock covered by this Agreement are that the stock will be
forfeited by the Participant and all of the Participant’s rights to such stock
shall immediately terminate without any payment or consideration by the Company,
in the event of any sale, assignment, transfer, hypothecation, pledge or other
alienation of such Restricted Stock made or attempted, whether voluntary or
involuntary, and if involuntary whether by process of law in any civil or
criminal suit, action or proceeding, whether in the nature of an insolvency or
bankruptcy proceeding or otherwise, except that the Restricted Stock may be
transferred by will or by the laws of descent or distribution and may be
exercised, during the lifetime of the Participant, only by the Participant,
unless the Committee permits further transferability, on a general or specific
basis, in which case the Committee may impose conditions and limitations on any
permitted transferability.
 
 
 

--------------------------------------------------------------------------------

 
 
(e)           Subject to the terms of this Agreement and the Plan, upon
termination of the Participant’s employment for any reason, all Restricted Stock
may vest or be forfeited in accordance with the terms and conditions established
by the Committee or as specified in this Agreement.  Each Restricted Stock Award
may, in the sole and absolute discretion of the Committee, have different
forfeiture and vesting provisions.
 
3.           Vesting.
 
(a)           All restrictions will lapse with respect to 100% of the Restricted
Stock and the Restricted Stock shall become fully vested upon the earliest to
occur of (a) the expiration of one (1) year from the Grant Date, (b) the
Participant’s death or total disability, or (c) the effective date of a Change
of Control, as defined in the Plan.  All determinations as to whether the
Participant has become totally disabled shall be made by a majority of the
members of the Board upon the basis of such evidence as it deems necessary or
desirable, and shall be final and binding on all interested persons.  If the
Participant ceases to be an employee of the Company for any reason, at any time
prior to the vesting dates, vesting of Restricted Stock shall cease and any
unvested Restricted Stock shall automatically be forfeited upon cessation of
employment.
 
(b)           Unless expressly provided for otherwise in a written agreement
executed by the Company and the Participant, if the Participant or the Company
delivers notice of termination of employment (and the related employment
agreement, if any) to the other party, or the Participant ceases to be employed
by the Company (or any Parent or Subsidiary), for any reason at any time prior
to the vesting dates (including, without limitation, termination with or without
cause), the unvested Restricted Stock shall automatically be forfeited upon such
delivery of notice or cessation of service, as the case may be.
 
4.           Beneficiary Designations.  The Participant shall file with the
Secretary of the Company a written designation of his beneficiary (“Designated
Beneficiary”) to whom Restricted Stock otherwise due the Participant shall be
distributed in the event of Participant’s death.  The Participant shall have the
right to change the Designated Beneficiary from time to time, provided, however,
that any change shall not become effective until received in writing by the
Secretary of the Company.  If any Designated Beneficiary shall survive the
Participant but shall die before receiving all of the Restricted Stock under the
Plan, any remaining Restricted Stock due the Participant shall be distributed to
the deceased Designated Beneficiary’s estate.  If there is no Designated
Beneficiary on file at the time of the Participant’s death, or if the Designated
Beneficiary has predeceased such Participant, the payment of any remaining
benefits shall be made to the Participant’s estate.
 
Indemnification Agreement
2

--------------------------------------------------------------------------------

 
 
5.           Prerequisites to Benefits.  Neither the Participant, nor any person
claiming through the Participant, shall have any right or interest in the
Restricted Stock awarded hereunder, unless and until all terms, conditions and
provisions of this Agreement and the Plan which affect the Participant or such
other person shall have been complied with as specified herein or in the Plan.
 
6.           Compliance with Laws and Regulations.  The issuance and transfer of
Restricted Stock shall be subject to compliance by the Company and the
Participant with all applicable requirements of securities laws and with all
applicable requirements of any stock exchange on which the Restricted Stock may
be listed at the time of such issuance or transfer, and further subject to the
approval of counsel for the Company with respect to such compliance.  The
Participant understands that the Company is under no obligation to register or
qualify the Restricted Stock with the Securities and Exchange Commission
(“SEC”), any state securities commission or any stock exchange to effect such
compliance.
 
7.           Tax Withholding.
 
(a)           The Participant  shall pay to the Company promptly upon request,
and in any event at the time the Participant recognizes taxable income in
respect of the Restricted Stock (whether in connection with the grant or vesting
of the Restricted Stock, the making of an election under Section 83(b) of the
Code in connection with the grant of the Restricted Stock as described in
Section 2(a) or otherwise), an amount equal to the taxes the Company determines
it is required to withhold under applicable tax laws with respect to the
Restricted Stock. Such payment may be made by any of, or a combination of, the
following methods: (i) cash or check; (ii) out of the Participant’s current
compensation; (iii) if permitted by the Committee in its discretion, surrender
of other shares of Common Stock of the Company which (a) in the case of shares
initially acquired from the Company (upon exercise of a stock option or
otherwise), have been owned by the Participant for such period (if any) as may
be required to avoid a charge to the Company’s earnings, and (b) have a Fair
Market Value on the date of surrender equal to the amount required to be
withheld; or (iv) if permitted by the Committee in its discretion, by electing
to have the Company withhold or otherwise reacquire from the Participant Shares
of Restricted Stock that vest pursuant to the terms hereof having a Fair Market
Value equal to the minimum statutory amount required to be withheld in
connection with the vesting of such Shares. For these purposes, the Fair Market
Value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be determined
(the “Tax Date”).
 
(b)           All elections by the Participant to have shares of Restricted
Stock withheld or repurchased to satisfy tax withholding obligations shall be
made in writing in a form acceptable to the Committee and shall be subject to
the following restrictions:
 
(i)           the election must be made on or prior to the applicable Tax Date;
 
(ii)           once made, the election shall be irrevocable as to the particular
Shares as to which the election is made;
 
Indemnification Agreement
3

--------------------------------------------------------------------------------

 
 
(iii)           all elections shall be subject to the consent or disapproval of
the Committee; and
 
(iv)           if the Participant is subject to Section 16 of the Exchange Act,
the election must comply with the applicable provisions of Rule 16b-3
promulgated under the Exchange Act and shall be subject to such additional
conditions or restrictions as may be required thereunder to qualify for the
maximum exemption from Section 16 of the Exchange Act with respect to Plan
transactions.
 
(c)           The Participant hereby acknowledges that he or she may file an
election pursuant to Section 83(b) of the Code to be taxed currently on the fair
market value of the shares of Restricted Stock (less any purchase price paid for
the shares), provided that such election must be filed with the Internal Revenue
Service no later than thirty (30) days after the grant of such Restricted Stock.
The Participant will seek the advice of his or her own tax advisors as to the
advisability of making such a Section 83(b) election, the potential consequences
of making such an election, the requirements for making such an election, and
the other tax consequences of the Restricted Stock award under federal, state,
and any other laws that may be applicable. The Company and its affiliates and
agents have not and are not providing any tax advice to the Participant.
 
8.           No Right to Continued Employment.  Nothing in this Agreement shall
be deemed by implication or otherwise to confer upon the Participant the right
to continue in the employment or service of the Company, or impose any
limitation on any right of the Company or any of its affiliates to terminate the
Participant’s employment or service at any time for any reason.
 
9.           Representations and Warranties of Participant.  The Participant
represents and warrants to the Company that:
 
(a)           The Participant has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions.  The Participant acknowledges that there may be
adverse tax consequences upon the vesting of Restricted Stock or disposition of
the Restricted Stock once vested, and that the Participant should consult a tax
adviser prior to such time.
 
(b)           The Participant agrees to sign such additional documentation as
may reasonably be required from time to time by the Company.
 
(c)           The Participant represents and agrees the Restricted Stock is
being acquired without a view to distribution thereof.
 
10.           Adjustments to Shares.  Pursuant to Section 4 of the Plan, the
Committee may make appropriate adjustments to the number and class of shares
relating to Restricted Stock as it deems appropriate, in its sole discretion, to
preserve the value of this Award.  The Committee’s adjustment shall be made in
accordance with the provisions of Section 4 of the Plan and shall be effective
and final, binding and conclusive for all purposes of the Plan and this
Agreement.
 
Indemnification Agreement
4

--------------------------------------------------------------------------------

 
 
11.           Governing Law; Modification.  This Agreement shall be governed by
the laws of the State of Texas without regard to the conflict of law
principles.  The Agreement may not be modified except in writing signed by both
parties.
 
12.           Defined Terms.  Except as otherwise provided herein, or unless the
context clearly indicates otherwise, capitalized terms used but not defined
herein have the definitions as provided in the Plan.  The terms and provisions
of the Plan are incorporated herein by reference, and the Participant hereby
acknowledges receiving a copy of the Plan.  In the event of a conflict or
inconsistency between the discretionary terms and provisions of the Plan and the
provisions of this Agreement, this Agreement shall govern and control.
 
13.           Miscellaneous.  The masculine pronoun shall be deemed to include
the feminine, and the singular number shall be deemed to include the plural
unless a different meaning is plainly required by the context.
 
 
Indemnification Agreement
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have signed this Agreement as of the date
first above written.
 
GLOBALSCAPE, INC.
 
 
By:                                                                           
 
        [___]
 
        [___]
 


 
PARTICIPANT
 
 
                                                                                 
[___]
 


Indemnification Agreement
6

--------------------------------------------------------------------------------

 